678 S.E.2d 656 (2009)
Theresa D. HALL, Administratrix of the Estate of Michael H. Hall, and Theresa D. Hall, Individually
v.
TOREROS II, INC.
No. 187PA06.
Supreme Court of North Carolina.
March 20, 2009.
Thomas, Ferguson & Mullins, L.L.P., by Jay H. Ferguson, Durham; and Twiggs, Beskind, Strickland & Rabenau, P.A., by Howard F. Twiggs, Donald H. Beskind, and Jesse H. Rigsby, IV, Raleigh, for plaintiff-appellants.
Patterson, Dilthey, Clay & Bryson, L.L.P., by Phillip J. Anthony and Christopher J. Derrenbacher, Raleigh, for defendant-appellee.
Jordan Price Wall Gray Jones & Carlton, by R. Frank Gray, Raleigh, for North Carolina Restaurant and Lodging Association, amicus curiae.
PER CURIAM.
Justice MARTIN took no part in the consideration or decision of this case. The remaining members of the Court are equally divided, with three members voting to affirm and three members voting to reverse the decision of the Court of Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See, e.g., Barham v. Hawk, 360 N.C. 358, 625 S.E.2d 778 (2006).
AFFIRMED.